Slip Op. 03 - 109

 UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
AMERICAN SILICON TECHNOLOGIES, :
ELKEM METALS COMPANY,                :
GLOBE METALLURGICAL, INC. and        :
SKW METALS & ALLOYS, INC.,           :
                                     :
            Plaintiffs,              :
                                     :
      v.                             :             Before: MUSGRAVE, JUDGE
                                     :
UNITED STATES                        :             Consolidated Court No. 97-02-00267
                                     :
            Defendant,               :
                                     :
      and                            :
                                     :
COMPANHIA BRASILEIRA                 :
CARBURETO DE CALCIO,                 :
COMPANHIA FERROLIGAS                 :
MINAS GERIAS-MINASLIGAS and          :
RIMA INDUSTRIAL S/A,                 :
                                     :
            Defendant-Intervenors.   :
____________________________________:

                                           ORDER

      In view of the decision of the Court of Appeals for the Federal Circuit, American Silicon
Technologies v. United States, 334 F.3d 1033 (Fed. Cir. 2003), it is hereby

       ORDERED that, the Department of Commerce’s Remand Results are remanded again for
a determination consistent with the appellate decision; and it is further

        ORDERED that Commerce shall have 90 days to submit its remand determination. The
parties shall then have 30 days to submit comments on the remand determination. Any rebuttal
comments shall be submitted within 15 days thereafter.



                                           __________________________________________
                                                  R. KENTON MUSGRAVE, JUDGE
Dated: August 25, 2003
       New York, New York